Mr. Justice Burke dissenting: Under the facts as disclosed by the record, it is inequitable to give the $5,901.86 in the hands of the receiver to the defendants. The chancellor was right in directing that this sum of money be turned over to the plaintiff. The evidence establishes that the defendants agreed that the plaintiff was to have the net rents in the hands of the receiver. They clearly understood this. The parties also agreed that the rents collected by the defendants should be retained by them. Attorney Austin L. Wyman, who represented defendants at that time, informed defendants that it was agreed that the net rents in the hands of the receiver were to go to the Metropolitan Life Insurance Company, plaintiff. He testified that after a stormy argument the defendants agreed, and that he was authorized to deliver the papers to the insurance company with that understanding." No objection was voiced to the fact that Mr. Wyman, the former attorney for the defendants, testified in behalf of the insurance company. The parties recognized that Mr. Wyman was not doing anything unethical in so testifying. It must be remembered that under the settlement the defendants have been allowed to. keep $2,700 in rents which they collected for February, March and April, 1939, and which they wrongfully retained. It is to be observed that plaintiff sought to declare a cancellation of the settlement agreement and to proceed with the foreclosure, which offer was refused by the defendants. After the foreclosure action was filed the defendants proposed to give a deed for the sum of $2,000, which was refused; they then proposed to give a deed for $1,000, which was also refused. It is unreasonable to suppose that the plaintiff would refuse to pay $2,000 for a deed in lieu of completion of foreclosure, then refuse to pay $1,000, wait until $5,000 was in the hands of the receiver and then take a deed in lieu of completion of foreclosure and agree that the defendants were to have this $5,000 as well as the $2,700, estimated net rents for February, March and April, 1939.